DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Horigome et al (U.S PG-PUB NO. 20210394749 A1) in view of Zeng (U.S PG-PUB NO. 20210043002), and further in view of Karamouzas et al ( MIG 2009: Motion in Games pp 41–52), in view of Li et al (U.S PG-PUB NO. 20170330463 A1).
-Regarding claim 1, Horigome discloses a route determination method (Abstract, FIGS. 1-13) that is a method for determining a target movement route of a moving apparatus to a destination point (Abstract: “candidate route … a vehicle … target motion … travel route”; [0019], “route calculation …destination”; [0064]) in a condition in which a plurality of moving objects is present around the moving apparatus ([0053], “target object include … traveling vehicles … pedestrians”; [0054]; FIGS. 3-6), the route determination method comprising (Abstract, FIGS. 1-13): recognizing a plurality of movement routes of a first moving object when the first moving object moves to the destination point (FIGS. 3, 5; [0069]; [0077]) while avoiding interference with each of a plurality of second moving objects in a condition in which the plurality of second moving objects moves along a plurality of respective movement patterns different from each other and including at least one of velocity information of the moving apparatus and direction information of the destination point, wherein the first moving object is a first pedestrian, wherein the plurality of second moving objects are a plurality of second pedestrians ([0053]), and wherein the plurality of second pedestrians and objects belonging to the plurality of second pedestrians are presented in different colors in the environmental image; generating a plurality of pieces of learning data ([0132], “training images”; [0135]; FIG. 11) in which an environmental image having colors corresponding to kinds of moving objects applied to at least a portion of moving object image regions ([0132], “corresponding to scenes of subject roadway conditions … corresponding projected protection zones …zone regions … bounding box”) indicating the moving objects present around the moving apparatus is generated as an environmental image ([0006]; [0040]-[0041]; [0049]) indicating a visual environment around the moving apparatus when the moving apparatus moves along each of the plurality of movement routes ([0132]; [0135]-[0136]; [0145]; FIGS. 11, 12, 5-6), and environmental image data including the environmental image and action parameters indicating actions of the moving apparatus are associated with each other (FIG. 11; [0132], “part of parameters of the data extraction network”; FIG. 12, [0135]; FIG. 13); generating a learned model that is the learned action model ([0009], “a learned model trained with deep learning”; [0121]) in which the environmental image data is input whereas the action parameters are output by learning model parameters of the action model in accordance with a designation learning method (Abstract, “calculates … … route based on a vehicle external environment estimated using deep learning”; [0006]; [0008]-[0009]; FIGS. 5-6; [0047]; [0049]) using the plurality of pieces of learning data (FIGS. 11, 12); and determining the target movement route of the moving apparatus using the learned model ([0121], “trained model … route generation … calculates a route path”; [0123]; FIGS. 10-12, 8; [0145]): and controlling the moving apparatus to move toward the destination point such that the moving apparatus moves along the target movement route in the target velocity (Abstract; FIGS. 2-3; [0064]).
Horigome does disclose that the target objects include pedestrians ([0053]). Thus, Horigome discloses that first moving object and a plurality of second moving objects are pedestrians. 
Horigome does not disclose recognizing a plurality of movement routes of a pedestrian while avoiding interference with each of a plurality of other pedestrians. Horigome does not disclose that an environmental image has colors corresponding to kinds of moving objects or pedestrians applied to at least a portion of moving object or pedestrians image regions.
	In the same field of endeavor, Zeng teaches a movement control method and apparatus (Zeng: Abstract; FIGS. 1-13). Zeng further teaches estimating a trajectory for a person from a moving vehicle (Zeng: FIG. 1, [0029], “a moving trajectory of the target object, and location information, direction information, speed information, and the like of the target object may be determined”; [0003]; [0045]; [0075]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Horigome with the teaching of Zeng by determining movement routes of pedestrians in order to improve safety for choosing travelling route of the vehicle.
	Horigom in view of Zheng does not disclose that a pedestrian moves to the destination point while avoiding interference with each of a plurality of other pedestrians.
	However, Karamouzas is an analogous art pertinent to the problem to be solved in this application and teaches local method for collision avoidance that is based on collision prediction (Karamouzas: Abstract; Figs. 1-4; Page 43, Section 3). Karamouzas further teaches a pedestrian moves to the destination point while avoiding interference with each of a plurality of other pedestrians (Karamouzas: Abstract, “each pedestrian predicts possible future collisions with other pedestrians and then makes an efficient move to avoid them”; Figs. 1-4; Page 43, Section 3).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Horigome in view of Zeng with the teaching of Karamouzas by predicting the pedestrian’s walking behavior in order to further improve the safety for choosing travelling route of the vehicle.
	Horigome in view of Zeng, and further in view of Karamouzas does not disclose that an environmental image has colors corresponding to kinds of moving objects or pedestrians applied to at least a portion of moving object or pedestrians image regions.
However, Li is an analogous art pertinent to the problem to be solved in this application and further teaches method that changes the image of the nearby surroundings of the user's vehicle in accordance with the positional relationship acquired by the distance from the user's vehicle. The colors of the attention zone and the alert zone in the image of the nearby surroundings of the user's vehicle is changed in accordance with a positional relationship between another vehicle and the range of distance (Li: Abstract; [0063]). Li teaches that an environmental image has colors corresponding to kinds of moving objects applied to at least a portion of moving object image regions (Li: [0063]; [0148]; [0150]; [0154]; [0158];-[0159]; FIGS. 10-12).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Horigome with the teaching of Li. by using color in an environment image corresponding to kinds of moving objects applied to at least a portion of moving object image regions in order to provide a visual environment around the moving apparatus to easily recognize the directions from which other moving objects approach the user's vehicle and help determination of movement route.
-Regarding claim 5, the modification further discloses wherein the learned model is a neural network model (Horigome: Abstract; [0013]; FIGS. 5-6; [0047]; [0049]; Zeng: [0036]; [0056]; [0121]; FIGS. 10-13).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Horigome et al (U.S PG-PUB NO. 20210394749 A1) in view of Zeng (U.S PG-PUB NO. 20210043002), and further in view of Karamouzas et al ( MIG 2009: Motion in Games pp 41–52), in view of Li et al (U.S PG-PUB NO. 20170330463 A1), in view of Sawada et al (U.S PG-PUB NO. 20050192736 A1)
-Regarding claim 3, Horigome in view of Zeng, and further in view of Karamouzas, in view of Li discloses the method of claim 1.
Horigome in view of Zeng, and further in view of Karamouzas, in view of Li is silent to teach a virtual robot moving along each of the plurality of movement routes in a virtual space.
However, Sawada is an analogous art pertinent to the problem to be solved in this application and further discloses a virtual robot moves along each of the plurality of movement routes in a virtual space (Sawada: Abstract; [0001], “operating autonomously on … a virtual vehicle”; [0048], “virtually”; FIGS. 1-19).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Horigome in view of Li with the teaching of Sawada by using a virtual image of a robot moving along each of the plurality of movement routes in a virtual space in order to performing a traffic simulation and simulating natural behaviors of moving objects.
-Regarding claim 4, Horigome in view of Zeng, and further in view of Karamouzas, in view of Li, in view of Sawada discloses the method of claim 3.
Horigome in view of Zeng discloses acquiring learning data by moving a plurality of Horigome: [0049], “constructs object identification information through deep learning based on image data … integrates the object identification information with positioning information”; FIGS. 1, 11; [0132]).
Horigome in view of Zeng does not disclose measuring a plurality of actual spatial position tracks of the plurality of the second pedestrians while the first pedestrian is moving from a movement start point to the destination point, and a virtual space. 
However, Karamouzas is an analogous art pertinent to the problem to be solved in this application and teaches local method for collision avoidance that is based on collision prediction (Karamouzas: Abstract; Figs. 1-4; Pages 43-44, Section 3). Karamouzas further teaches measuring a plurality of actual spatial position tracks of the plurality of the second pedestrians while the first pedestrian is moving from a movement start point to the destination point, and a virtual space (Karamouzas: Abstract; Figs. 1-4; Pages 43-44, Section 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Horigome in view of Zeng with the teaching of Karamouzas by predicting the pedestrian’s walking behavior in order to further improve the safety for choosing travelling route of the vehicle.
Horigome in view of Zeng, and further in view of Karamouzas, in view of Li does not discloses a virtual space.
However, Sawada is an analogous art pertinent to the problem to be solved in this application and further discloses a virtual robot moves along each of the plurality of movement routes in a virtual space (Sawada: Abstract; [0001], “operating autonomously on … a virtual vehicle”; [0048], “virtually”; FIGS. 1-19).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Horigome in view of Li with the teaching of Sawada by using a virtual image of a robot moving along each of the plurality of movement routes in a virtual space in order to performing a traffic simulation and simulating natural behaviors of moving objects.
Response to Arguments
Applicant’s arguments with respect to rejections of claims 1 and 3-5 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to rejections of claims 1 and  3-5 under 35 U.S.C. 101 have been fully considered. The examiner agrees to withdraw the claim rejections under 35 U.S.C. 101 and respectfully disagrees Applicant’s arguments.
The claim(s) 1 and 3-5 recite(s) a series of steps for determining a target movement route of a moving apparatus to a destination point. Thus, the claim(s ) is to a process. 
The limitations of determining a target movement route base on recognizing a plurality of movement routes, avoiding interference with each of a plurality of second moving objects (pedestrians), generating a plurality of pieces of learning data, and generating a learned model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and methods of organizing human activity. They are abstract ideas. That is, other than reciting “moving apparatus” and “robot” in claim 1 and claim 3 respectively, nothing in the claim element precludes the step from practically being performed in the mind and method of organizing human activity. For example, “determining a target movement route” in the context of the claims encompasses manually recognizing a route and avoiding interference of other moving objects. Similarly, the limitations of generating pieces of learning data and a neural network model (claim 5. Note: a neural network model can be as simple as a linear function with a weight) based on environmental images can be reasonably performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic recognition and learning process, then it falls within the “Mental Process” grouping of abstract idea. Although claim 1 is amended by clarifying the first and second moving objects as pedestrians, the claims still fall within groups of “Mental processes” and “Certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people). Accordingly, the claims recite a mental process and a method of organizing human activity.
The amended claim 1 recites determining the target movement route of the moving apparatus and a target velocity using the learned model and controlling the moving apparatus to move toward the destination point such that the moving apparatus moves along the target movement route in the target velocity. Thus, the claim recites additional elements that integrate the judicial exception into a practical application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664